Citation Nr: 0704905	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  He died in October 2003.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran died in October 2003 as a result of sepsis, a 
urinary tract infection, a stroke, diabetes mellitus, and 
heart disease.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Neither sepsis, a chronic urinary tract infection, 
cerebrovascular disease, diabetes mellitus, heart disease nor 
hypertension was present until years following the veteran's 
discharge from service, and none of these disorders was 
etiologically related to the veteran's military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, No. 19 Vet. App. 473 
(2006).

In the case at hand, the appellant was provided the notice 
required by the VCAA and the implementing regulation, by 
letter mailed in January 2004, before the initial 
adjudication of the claim.  Although this letter did not 
specifically inform her that she should submit any pertinent 
evidence in her possession, she was specifically told to do 
so in a letter mailed in February 2005, after the initial 
adjudication of the claim.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date for service connection for the 
cause of the veteran's death, the Board finds that there is 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection for the cause of the veteran's death is 
not warranted.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The Board notes that all indicated development has been 
undertaken to obtain the veteran's service medical records 
and alternative records.  Unfortunately, only the report of 
the veteran's discharge examination has been found.  His 
remaining service medical records were presumably destroyed 
in the 1973 fire at the National Personnel Records Center.  
It is clear that any additional effort to obtain service 
medical records would be futile.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also notes that the record reflects that all 
available post-service medical records pertinent to the claim 
have been obtained.  Neither the appellant nor her 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension, heart disease, or diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The certificate of death indicates that the veteran died in 
October 2003.  The immediate cause of death was certified to 
be sepsis, which was due to or a consequence of a urinary 
tract infection.  It was estimated that the urinary tract 
infection had its onset 10 days prior to the veteran's death.  
A stroke, diabetes and coronary artery disease were certified 
as contributory causes of death.

The appellant contends that the sepsis and urinary tract 
infection that caused the veteran's death were directly 
related to kidney problems he suffered with while on active 
duty in Germany.  The appellant contends further that the 
veteran continued to suffer from problems related to his 
kidneys, in particular kidney stones, following his discharge 
from the service until the time of his death.  She also 
alleges that that veteran was diagnosed with pre-diabetes and 
hypertension within one year of his discharge from service.

As noted above, service medical records with the exception of 
the discharge examination report are unavailable.  The report 
of examination for discharge shows that all systems were 
found to be normal on clinical evaluation, a urinalysis was 
negative, and the veteran's blood pressure was 126/80.

The appellant has submitted copies of letters she received 
from the veteran while he was in service and a copy of a what 
appears to be a church bulletin from July 1952.  In his 
letters, the veteran mentioned that he was experiencing 
burning on urination in June 1952 and that he was 
hospitalized in July 1952 for what was thought to be kidney 
stones.  The church bulletin notes that the veteran was in a 
hospital in Germany at that time (July 1952).  In addition, 
an undated post-service medical record prepared when the 
veteran was 34 years old (1963-1964) indicates that the 
veteran gave a history of undergoing a cystoscopic 
examination in service because of pus and blood in his urine 
and that he believed that he was told that he had renal 
calculus at that time.

Based on this evidence and the absence of service medical 
records, the Board is willing to accept the appellant's 
contention that the veteran was hospitalized in service for 
kidney stones or some other urinary tract problem.  However, 
the fact remains that the veteran's urinary tract was found 
to be normal on the examination for discharge.  The post-
service medical evidence shows that the veteran received 
treatment for prostate problems in the early 1960's.  The 
aforementioned record prepared when the veteran was 34, notes 
no history of post-service urinary tract infections until 
approximately 2 weeks prior to when the veteran was being 
seen.  Following the examination, the veteran was diagnosed 
with severe hypertension.  Although no genitourinary 
diagnosis was rendered at that time, it was thought that the 
episode in service might have been due to glomerulonephritis.  
Thereafter, the post-service medical evidence shows that the 
veteran was found to have benign prostatic hypertrophy in the 
1990's.  It does not show another urinary tract infection 
until September 2002.  None of the post-service medical 
evidence shows any recurrence of kidney stones.  As noted 
above, the certificate of death indicates that the fatal 
urinary tract infection had its onset approximately 10 days 
prior to the veteran's death.  There is absolutely no 
indication in the medical evidence that any urinary tract 
problem that the veteran experienced in service was chronic 
or was in any way related to the fatal urinary tract 
infection that developed more than 50 years after his 
discharge from service.

With respect to hypertension, heart disease and a stroke or 
cerebrovascular disease, the Board notes that in a letter he 
sent to the appellant in January 1952, the veteran said that 
he was very nervous and thought that this might be indicative 
of high blood pressure.  None of the letters indicate that 
the veteran was told by a health care provider that he had 
elevated blood pressure or hypertension.  In fact, the 
aforementioned record prepared when the veteran was 34 (1963-
1964) indicates that he did not recall being told that he had 
hypertension in service.  He reported that his initial 
diagnosis of hypertension was approximately 2 and a half 
years earlier.  In addition, a March 1960 medical record 
indicates that that veteran was found to have hypertension 
the previous spring.  While the appellant now believes that 
the veteran was diagnosed with hypertension in 1953, her 
current recollections concerning events occurring so many 
years ago cannot be deemed as reliable as the history 
provided by the veteran for clinical purposes in the 1960's.  
Moreover, the record reflects that it was not until many 
years after service that the veteran was initially diagnosed 
with heart disease and that he was not diagnosed with a 
stroke until 1984.  None of the medical evidence suggests 
that any of these disorders were etiologically related to 
service. 

With respect to the contention that borderline diabetes was 
found shortly after the veteran's discharge from service, the 
Board notes that none of the post-service medical evidence 
dated prior to 1979 shows that any evidence of diabetes was 
found.  Elevated glucose was found in 1979, and borderline 
diabetes was noted in April 1981.  The first diagnosis of 
diabetes appears in a letter prepared by the veteran's 
physician later in 1981 indicating that the veteran was being 
followed for diabetes.  As with the other causes of the 
veteran's death, none of the medical evidence suggests that 
the veteran's diabetes was etiologically related to service.   

Although the Board is sympathetic to the appellant's claim, 
it is clear from the medical evidence that none of the 
disorders implicated in the veteran's death was connected to 
service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


